                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   NANCI ARMSTRONG-TEMPLE,                                       No. C 17-06774 WHA
                                                                              BARBARA BRUST, and MICHELLE LOT,
                                                                         11
United States District Court




                                                                                            Plaintiffs,
                               For the Northern District of California




                                                                         12                                                                 ORDER RE MOTION FOR
                                                                                v.                                                          SUMMARY JUDGMENT
                                                                         13
                                                                              CITY OF BERKELEY, ANDREW B.
                                                                         14   RATEAVER, lieutenant for the police
                                                                              department of the City of Berkelely, SEAN
                                                                         15   TINNEY, officer for the police department of
                                                                              the city of Berkeley, PETER HONG, sergeant
                                                                         16   for the police department of the City of
                                                                              Berkeley, SAMANTHA MARTINEZ, officer
                                                                         17   for the police department of the City of
                                                                              Berkeley, MATTHEW MCGEE, officer for
                                                                         18   the police department of the City of Berkeley,
                                                                              DARREN KACALEK, detective for the police
                                                                         19   department of the City of Berkeley, KEVIN
                                                                              PETERS, officer for the police department of
                                                                         20   the City of Berkeley,
                                                                         21                 Defendants.
                                                                                                                             /
                                                                         22
                                                                         23                                          INTRODUCTION
                                                                         24          In this civil rights action, defendants move for summary judgment on each of plaintiffs’
                                                                         25   claims. For the reasons discussed below, defendants’ motion is GRANTED.
                                                                         26                                            STATEMENT
                                                                         27          The issue is whether plaintiffs were victims of police brutality or police retaliation (for
                                                                         28   free speech) arising out of the Berkeley Police Department’s removal of a homeless
                                                                              encampment. After receiving complaints about an encampment of around 25 homeless
                                                                          1    individuals — a group that referred to themselves as “First They Came for the Homeless” —
                                                                          2    living on a public sidewalk in front of a home remodeling business at Fairview and Adeline
                                                                          3    Streets, defendant City of Berkeley notified the encampment’s occupants that they needed to
                                                                          4    move. During the early morning hours of November 4, 2016, officers of the Berkeley Police
                                                                          5    Department held a briefing, led by defendant Lieutenant Andrew Rateaver, regarding the
                                                                          6    encampment’s removal. At approximately 5:00 a.m., 18 police officers arrived at the
                                                                          7    encampment to participate in the enforcement action. Seven of those officers are sued here
                                                                          8    (Michelle Lot Dep. 49:24–57:9; Andrew Rateaver Decl. ¶¶ 4–10; Sean Tinney Decl. ¶¶ 5–7;
                                                                          9    EmilyRose Johns Decl. Exhs. C, O; Rateaver Dep. 26:15–28:11).1
                                                                         10               Plaintiff Michelle Lot lived in a tent at the encampment, as did her 26-year-old son
                                                                         11    Tanis Higgs (not a plaintiff). When the police arrived on November 4, Higgs woke up Lot and
United States District Court
                               For the Northern District of California




                                                                         12    began to use a megaphone. Within five minutes, Lieutenant Rateaver and defendant Officer
                                                                         13    Darren Kacalek arrested Higgs for his use of the megaphone. When Lot came out of her tent,
                                                                         14    she saw “somebody lunging at [her] son” and she wrapped her arms around Higgs’ waist.
                                                                         15    Although Lot may not have realized it at the time, the “lunging” she observed was Lieutenant
                                                                         16    Rateaver and Officer Kacalek arresting Higgs. To prevent Lot from interfering in Higgs’ arrest,
                                                                         17    defendant Officer Sean Tinney grabbed the hood of Lot’s sweatshirt and her hair and pulled her
                                                                         18    to the ground. Officer Tinney told Lot to “stop resisting.” After about twenty seconds, Officer
                                                                         19    Tinney handcuffed Lot. Defendant Officer Matthew McGee assisted and Officers Tinney and
                                                                         20    McGee walked Lot to the jail transport van. Lot refused medical care at the time but later
                                                                         21    claimed to have suffered a torn rotator cuff as a result of the arrest (Tinney Dep. 27:10–38:10;
                                                                         22    Tinney Decl. ¶¶ 8–11; Rateaver Decl. ¶ 11; Matthew McGee Decl. ¶ 7; Lot Dep. 49:24–89:23;
                                                                         23    Rateaver Dep. 35:25–39:1; Darren Kacalek Dep. 21:5–20).
                                                                         24               Plaintiffs Nanci Armstrong-Temple and Barbara Brust, neither of whom were homeless,
                                                                         25    responded to calls for assistance from members of the encampment. Brust directed a non-profit
                                                                         26    and worked regularly with the homeless community. Armstrong-Temple was a candidate for
                                                                         27
                                                                                      1
                                                                                         Since the November 2016 incident, Sergeant Hong was promoted to Lieutenant, Officer McGee was
                                                                         28   promoted to Sergeant, and Lieutenant Rateaver retired from the department. This order refers to defendants by
                                                                              the rank they held in November 2016.

                                                                                                                                       2
                                                                          1   Berkeley’s City Council and had been critical of the police and their participation in the
                                                                          2   removal of homeless encampments. Both Brust and Armstrong-Temple had been present at
                                                                          3   prior encampment removals. They went to Fairview and Adeline Streets on November 4 to help
                                                                          4   residents move their property and to observe the police’s conduct (Barbara Brust Dep.
                                                                          5   24:9–33:19; Nanci Armstrong-Temple Dep. 29:7–39:9; Brust Decl. ¶¶ 3–11; Armstrong-
                                                                          6   Temple Decl. ¶¶ 3–5).
                                                                          7          When Brust arrived around 5:30 a.m., Armstrong-Temple was already there. With the
                                                                          8   assistance of her cane, Brust walked over to a resident’s tent and checked in with Armstrong-
                                                                          9   Temple. Remaining in front of the tent, Brust began to direct the collection and storage of
                                                                         10   homeless residents’ property. She also continued to criticize the City and the police for
                                                                         11   removing the encampment. At multiple points that morning, Lieutenant Rateaver approached
United States District Court
                               For the Northern District of California




                                                                         12   Brust. It is clear from the video of their interaction that Lieutenant Rateaver and Brust knew
                                                                         13   each other from prior encampment removals. At one point, Brust waved her cane and yelled,
                                                                         14   “I’ve got a cane. I’ve got a weapon,” but the officers had no concern that she was attempting to
                                                                         15   strike them (Tinney Dep. 41:22–47:19; Bourgault Exh. 7; Brust Decl. ¶¶ 12–18; Brust Dep.
                                                                         16   41:14–59:1; Grant Decl. Exh. 1).
                                                                         17          At a certain point during Berkeley’s enforcement action, defendant Sergeant Peter Hong
                                                                         18   tried to pick up an unoccupied tent. Armstrong-Temple stepped on the edge of the tent so as to
                                                                         19   prevent Sergeant Hong from taking it. Despite repeated requests to do so, Armstrong-Temple
                                                                         20   refused to leave the tent and instead remained in place, all the while criticizing the City, the
                                                                         21   police and the Department of Public Works. Sergeant Hong recognized Armstrong-Temple’s
                                                                         22   face from photographs in the local news and had a vague understanding that she was running
                                                                         23   for City Council (Peter Hong Decl. ¶¶ 9–11; Armstrong-Temple Dep. 51:10–54:08).
                                                                         24          Around that same time, Brust began to use a megaphone to continue her harangue of
                                                                         25   Berkeley’s actions with respect to the encampment removal. Lieutenant Rateaver claimed that
                                                                         26   Brust’s loud use of the megaphone interfered with his ability to supervise the police operation.
                                                                         27   After Brust had been loudly using the megaphone for approximately three minutes, Lieutenant
                                                                         28   Rateaver walked over and put his hands on the bell of the megaphone to point it downwards.


                                                                                                                               3
                                                                          1   Brust pulled the megaphone away from him and they briefly struggled over possession of the
                                                                          2   megaphone. Lieutenant Rateaver held Brust’s wrist and twisted her hand to remove the
                                                                          3   megaphone from her hand. At the same time, he stepped on Brust’s foot, causing her to lose her
                                                                          4   balance and fall to the ground (Grant Decl. Exh. 1; Bourgoult Decl. Exh. 5; Brust Dep.
                                                                          5   74:8–91:14; Brust Decl. ¶¶ 27–32; Rateaver Decl. ¶¶ 14–15).
                                                                          6          Lieutenant Rateaver directed Brust to get up off the ground, to which Brust responded
                                                                          7   that she could not because of her disability. Brust screamed at the officers not to touch her.
                                                                          8   Lieutenant Rateaver and Officer Tinney then hoisted Brust to her feet and Lieutenant Rateaver
                                                                          9   directed them to walk towards the police transport van. Brust explained that she needed her
                                                                         10   cane but did not receive it. Defendant Officer Samantha Martinez grabbed Brust’s left arm and
                                                                         11   tugged Brust towards the van, at one point causing Brust to stumble. Officer Tinney decided to
United States District Court
                               For the Northern District of California




                                                                         12   not provide Brust with her cane and instead grabbed her feet. Lieutenant Rateaver and Officers
                                                                         13   Tinney and Martinez then carried Brust to the van. As they carried her, Brust’s sweatshirt lifted
                                                                         14   up and exposed her breast. After Brust yelled that she was “exposed,” Officer Martinez and
                                                                         15   Officer Paula Hammonds assisted by pulling down Brust’s shirt. Brust sometimes wore a knee
                                                                         16   brace during the time frame surrounding the November 2016 incident, but she did not have it on
                                                                         17   that morning. She had arthritis and lacked cartilage in her knees. Falling to the ground and
                                                                         18   being carried by the officers caused her considerable pain. Following the November 2016
                                                                         19   incident, moreover, Brust required a total knee replacement on both knees (Grant Decl. Exh. 1;
                                                                         20   Bourgoult Exh. 5; Samantha Martinez Decl. ¶¶ 6–11; Martinez Dep. 33:13–18; Rateaver Decl.
                                                                         21   ¶¶ 16–20; Tinney Decl. ¶¶ 19–21; Brust Dep. 91:14–119:24).
                                                                         22          When Armstrong-Temple observed police carrying Brust towards the police van, she ran
                                                                         23   over and ultimately blocked the van’s doorway. Officer Collins, who was inside the van, tried
                                                                         24   to push Armstrong-Temple out of the doorway without success. Sergeant Hong, Officer
                                                                         25   Tinney, and defendant Officer Kevin Peters then grabbed Armstrong-Temple’s arms, pulled her
                                                                         26   down from the doorway onto the ground, and dragged her to a spot a couple of feet away.
                                                                         27   Sergeant Hong directed her to “roll over,” to “stop resisting,” and to put her hands behind her
                                                                         28   back. Armstrong-Temple responded by stating, “I am disabled, you cannot cuff me.” Officer


                                                                                                                              4
                                                                          1    Peters placed a handcuff on Armstrong-Temple’s left arm, but she refused to put her right arm
                                                                          2    behind her back. After many ignored requests, the officers moved Armstrong-Temple’s right
                                                                          3    arm behind her back and completed the handcuffing (Armstrong-Temple Dep. 62:22–120:12;
                                                                          4    Tinney Decl. ¶¶ 22–23; Hong Decl. ¶¶ 12–20; Peters Decl. ¶¶ 6–7; Kelly Decl. Exh. 3; McGee
                                                                          5    Decl. ¶¶ 10–15).
                                                                          6                After placing Armstrong-Temple in handcuffs, the officers requested that she stand up.
                                                                          7    She refused and stated, “The moment of oppression is the moment to resist.” Four officers
                                                                          8    lifted and carried Armstrong-Temple to the jail van. When Armstrong-Temple began yelling,
                                                                          9    “they are ripping my arms out of my sockets,” the officers set her down and asked her to walk
                                                                         10    on her own. She again refused. The officers lifted her again and placed her in the jail van
                                                                         11    (Armstrong-Temple Dep. 120:12–136:22; McGee Decl. ¶¶ 16–18; Peters Decl. ¶ 8; Hong Decl.
United States District Court
                               For the Northern District of California




                                                                         12    ¶ 21; Kacalek Decl. ¶¶ 11–12).
                                                                         13                                              *                *                *
                                                                         14                Plaintiffs filed this action against defendants in November 2017. They filed an amended
                                                                         15    complaint asserting claims under state and federal law in March 2018, which complaint
                                                                         16    defendants answered. Defendants now move for summary judgment on all of plaintiffs’ claims
                                                                         17    (Dkt. Nos. 1, 35, 41, 61). This order follows full briefing and oral argument.2
                                                                         18                                                        ANALYSIS
                                                                         19                Summary judgment is proper where the pleadings, discovery, and affidavits show that
                                                                         20    there is “no genuine dispute as to any material fact and the movant is entitled to judgment as a
                                                                         21    matter of law.” FRCP 56(a). A fact is material if it might affect the outcome of the suit under
                                                                         22    governing law, and a dispute about a material fact is genuine “if the evidence is such that a
                                                                         23    reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,
                                                                         24    Inc., 477 U.S. 242, 248 (1986).3
                                                                         25
                                                                         26
                                                                                       2
                                                                                         Because defendants took advantage of additional pages on reply, their request to strike plaintiffs’
                                                                         27   opposition brief for exceeding the applicable page limits is DENIED.

                                                                         28            3
                                                                                          Plaintiffs concede that their state-law false arrest claim and their claims against Officer Kacalek are
                                                                              subject to summary judgment and should be dismissed.

                                                                                                                                          5
                                                                          1          1.      EXCESSIVE FORCE.
                                                                          2          Police violate the Fourth Amendment if they use force that is not objectively reasonable
                                                                          3   under the circumstances. Graham v. Connor, 490 U.S. 386, 388 (1989). Courts assess
                                                                          4   reasonableness by balancing “the nature and quality of the intrusion on the individual’s Fourth
                                                                          5   Amendment interests against the countervailing governmental interests at stake.” Id. at 396
                                                                          6   (internal quotation marks omitted). To evaluate the nature and quality of the intrusion, courts
                                                                          7   consider the “type and amount of force inflicted.” Young v. Cnty of L.A., 655 F.3d 1156, 1161
                                                                          8   (9th Cir. 2011). When evaluating the government’s interest, in turn, courts consider “the
                                                                          9   severity of the crime at issue, whether the suspect poses an immediate threat to the safety of the
                                                                         10   officers or others, and whether he is actively resisting arrest or attempting to evade arrest by
                                                                         11   flight.” Graham, 490 U.S. at 396. This inquiry must be viewed “from the perspective of a
United States District Court
                               For the Northern District of California




                                                                         12   reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Ibid. Courts
                                                                         13   may also consider the severity of injuries in evaluating the amount of force used and may infer
                                                                         14   from the minor nature of a plaintiff’s injuries that the force applied was minimal. Felarca v.
                                                                         15   Birgeneau, 891 F.3d 809, 817 (9th Cir. 2018). In this case, no weapons or batons or chokeholds
                                                                         16   were used. No one was punched.
                                                                         17                  A.      Plaintiff Lot.
                                                                         18          Lot argues that Officer Tinney used excessive force in arresting her. While some factual
                                                                         19   disputes remain regarding Lot’s arrest, none are material. Lot admits that she wrapped her arms
                                                                         20   around her son’s waist as the officers approached to arrest him. She further concedes that
                                                                         21   Officer Tinney had probable cause to arrest her for violating Section 148 of the California Penal
                                                                         22   Code, which makes it a misdemeanor to “willfully resist[], delay[], or obstruct[] any . . . peace
                                                                         23   officer . . . in the discharge or attempt to discharge any duty of his or her office or
                                                                         24   employment.” To prevent Lot’s further interference in the arrest of Higgs, Officer Tinney
                                                                         25   performed a takedown by grabbing the hood of her sweatshirt and some of her hair and pulling
                                                                         26   her away from the officers, causing Lot and Officer Tinney to stumble to the ground. As
                                                                         27   explained by defendants’ expert, this takedown was a trained technique that was POST and
                                                                         28   departmentally approved.


                                                                                                                                6
                                                                          1          Once on the ground, Lot could feel pressure on her head and neck, “which [she] thought
                                                                          2   was a knee because of the way it felt, but it could have been a hand.” Officer Tinney,
                                                                          3   meanwhile, states that he kneeled with his weight on the ground and used one of his arms and
                                                                          4   one of Lot’s arms to try and keep her stomach on the ground so that he could handcuff her.
                                                                          5   Officer Tinney’s account is supported by the video that captured part of Lot’s arrest. And,
                                                                          6   Lot’s claim that she “did not struggle or resist” is plainly contradicted by the video, in which
                                                                          7   Lot can be heard screaming at the officers to remove their hands from her head and can later be
                                                                          8   seen struggling as the officers attempt to adjust her handcuffs. Moreover, the minor nature of
                                                                          9   Lot’s injuries indicates that Officer Tinney applied only minimal force. Lot explains that she
                                                                         10   experienced pain in her right elbow, hip and knee, and that she sustained an injury to her rotator
                                                                         11   cuff, yet she refused medical care upon her arrest and did not truly seek medical care until
United States District Court
                               For the Northern District of California




                                                                         12   nearly two years later (Tinney Dep. 27:10–36:3; Lot Dep. 80:10–113:21; Lot Decl. ¶¶ 11–15;
                                                                         13   Tinney Decl. ¶¶ 8–10; Kelly Decl. Exh. 1; Cameron Decl. Exh. 1).
                                                                         14          Even accepting Lot’s evidence as true and making all justifiable inferences in her favor,
                                                                         15   a reasonable juror applying the Graham analysis could not find that Officers Tinney’s use of
                                                                         16   force was unreasonable. He was entitled to use the minimal force he did in order to prevent
                                                                         17   Lot’s physical interference with the arrest of Higgs. Defendants’ motion for summary judgment
                                                                         18   on Lot’s excessive-force claim is therefore GRANTED.
                                                                         19                  B.      Plaintiff Brust.
                                                                         20          Taking Brust’s facts as true and making all justifiable inferences in her favor, as this
                                                                         21   order must on summary judgment, the following story is presented. Earlier that morning, Brust
                                                                         22   held her cane between Lieutenant Rateaver and a tent to block his movement. She later raised
                                                                         23   her cane above her head and yelled, “I’ve got a cane. I’ve got a weapon.” Once on the
                                                                         24   megaphone, she yelled, “I am not able to control my anger right now!” After she used the
                                                                         25   megaphone for about three minutes, she physically resisted when Lieutenant Rateaver
                                                                         26   approached her, angled the bullhorn down to indicate that she should stop using it, and tried to
                                                                         27   take the bullhorn away from her. At this point, the officers had probable cause to arrest Brust
                                                                         28   for violating Section 148 of the Penal Code. Lieutenant Rateaver then stepped on her foot,


                                                                                                                               7
                                                                          1   twisted her thumb, and pulled the megaphone towards his body, causing her to fall to the
                                                                          2   ground. As he tried to help her up, she screamed at him not to touch her. After the officers
                                                                          3   pulled her to her feet, Officer Martinez and Lieutenant Rateaver held Brust’s arms and directed
                                                                          4   her towards the transport van. When Brust had trouble walking, Officer Tinney decided to pick
                                                                          5   up Brust’s legs and carry her to the police van rather than provide her with her cane (Rateaver
                                                                          6   Decl. ¶¶ 12–19; Brust Decl. ¶¶ 15–37; Grant Decl. Exh. 1; Martinez Decl. ¶¶ 6–9; Tinney Decl.
                                                                          7   ¶¶ 14–23).
                                                                          8          No reasonable juror could evaluate the circumstances of this encounter and conclude
                                                                          9   that any of the officers’ conduct amounted to objectively unreasonable force. As the video
                                                                         10   demonstrates, the force was minimal and resulted from Brust’s resistance and refusal to turn
                                                                         11   over the bullhorn. Defendants’ motion for summary judgment on Brust’s excessive-force claim
United States District Court
                               For the Northern District of California




                                                                         12   is accordingly GRANTED.
                                                                         13                  C.      Plaintiff Armstrong-Temple.
                                                                         14          Taking Armstrong-Temple’s facts as true, except to the extent “blatantly contradicted by
                                                                         15   the record, so that no reasonable jury could believe it,” Scott v. Harris, 550 U.S. 372, 380
                                                                         16   (2007), and making all justifiable inferences in her favor, summary judgment is appropriate on
                                                                         17   her excessive-force claim. When Armstrong-Temple saw the officers carrying Brust, she ran
                                                                         18   over and yelled, “What the hell are you doing?” She later said, “You can’t take Barbara,” ran to
                                                                         19   the transport van, and blocked the doorway so that the officers could not place Brust inside. As
                                                                         20   Armstrong-Temple herself put it, she “block[ed]” Sergeant Hong “from taking an elderly,
                                                                         21   disabled person into a van.” When the officers tried to grab hold of her arms, she resisted and
                                                                         22   said, “You will not take me.” The officers pulled her down to the ground and away from the
                                                                         23   doorway of the van. When the officers attempted to handcuff her, she refused to place her right
                                                                         24   arm behind her back. After the officers finally managed to cuff her, she went limp and refused
                                                                         25   to stand. Ultimately, after she repeatedly ignored the officers’ requests, they lifted her up and
                                                                         26   carried her to the transport van (Armstrong-Temple Dep. 62:22–136:22; Hong Decl. ¶¶ 12–21;
                                                                         27   Tinney Decl. ¶¶ 22–23; Kelly Decl. Exh. 2; Armstrong-Temple Decl. ¶¶ 9–24).
                                                                         28


                                                                                                                               8
                                                                          1          The video recording conclusively establishes that the officers’ conduct did not amount
                                                                          2   to excessive force. Rather, the officers acted reasonably so as to prevent Armstrong-Temple’s
                                                                          3   further interference with Brust’s arrest and placement into the police van. Defendants’ motion
                                                                          4   for summary judgment on Armstrong-Temple’s excessive-force claim is therefore GRANTED.
                                                                          5          2.      FIRST AMENDMENT RETALIATORY ARREST.
                                                                          6          Defendants arrested all three plaintiffs for violating Section 148 of the California Penal
                                                                          7   Code. Plaintiffs Brust and Armstrong-Temple claim that defendants arrested them in retaliation
                                                                          8   for their speech in violation of the First Amendment.
                                                                          9          “[T]he First Amendment prohibits government officials from subjecting an individual to
                                                                         10   retaliatory actions, including criminal prosecutions, for speaking out.” Hartman v. Moore, 547
                                                                         11   U.S. 250, 256 (2006) (citation omitted). “In order to demonstrate a First Amendment violation,
United States District Court
                               For the Northern District of California




                                                                         12   a plaintiff must provide evidence showing that ‘by his actions [the defendant] deterred or
                                                                         13   chilled [the plaintiff’s] political speech and such deterrence was a substantial or motivating
                                                                         14   factor in [the defendant’s] conduct.’” Mendocino Envtl. Ctr. v. Mendocino Cnty., 192 F.3d
                                                                         15   1283, 1300 (9th Cir. 1999) (citation omitted). A plaintiff must “prove the elements of
                                                                         16   retaliatory animus as the cause of injury,” with causation being “understood to be but-for
                                                                         17   causation.” Hartman, 547 U.S. at 260.
                                                                         18          The intent to inhibit speech can be demonstrated either through direct or circumstantial
                                                                         19   evidence. Mendocino Envtl. Ctr., 192 F.3d at 1300–01. Plaintiffs concede that defendants had
                                                                         20   probable cause to arrest them under Section 148 of the California Penal Code. Nevertheless,
                                                                         21   our court of appeals has made clear that “probable cause to arrest [the plaintiff] does not
                                                                         22   necessarily mean that booking and jailing him was constitutional.” Ford v. City of Yakima, 706
                                                                         23   F.3d 1188, 1194 (9th Cir. 2013). Courts instead look to the circumstances surrounding the
                                                                         24   arrest to determine whether or not retaliatory animus was the cause, including the temporal
                                                                         25   proximity between the protected speech and the allegedly retaliatory act. Bruce v. Ylst, 351
                                                                         26   F.3d 1283, 1288 (9th Cir. 2003).
                                                                         27          Here, Lieutenant Rateaver’s arrest of Brust followed her ongoing criticisms of the
                                                                         28   police’s removal of the encampment. The arrest did not occur, however, until she physically


                                                                                                                               9
                                                                          1   resisted Lieutenant Rateaver’s attempts to take away the megaphone (as it drowned out police
                                                                          2   commands and verbal communications). Notably, several individuals criticized the police
                                                                          3   without incident that morning but all who used the megaphone for more than five seconds were
                                                                          4   arrested. Similarly, despite Armstrong-Temple’s criticisms of the police throughout the
                                                                          5   morning, Sergeant Hong did not arrest her until (as Armstrong-Temple herself admits) she
                                                                          6   physically blocked the door of the police van to prevent the officers from placing Brust inside.
                                                                          7   Although Sergeant Hong acknowledged that he recognized Armstrong-Temple as a candidate
                                                                          8   for City Council, plaintiffs point to no evidence to contradict Sergeant Hong’s testimony that he
                                                                          9   did not have familiarity with the substance of her policy positions. Even viewing these facts in
                                                                         10   the light most favorable to plaintiffs, this order finds there is no triable issue of fact as to
                                                                         11   whether Lieutenant Rateaver or Sergeant Hong arrested Brust and Armstrong-Temple in
United States District Court
                               For the Northern District of California




                                                                         12   retaliation for their speech. Defendants’ summary judgment motion on plaintiffs’ First
                                                                         13   Amendment retaliation claim is GRANTED.
                                                                         14           3.      BATTERY.
                                                                         15           “A police officer who uses more force than is reasonably necessary to effect a lawful
                                                                         16   arrest commits a battery upon the person arrested as to such excessive force.” Ting v. United
                                                                         17   States, 927 F.2d 1504, 1514 (9th Cir. 1991) (citation omitted). As stated above, the officers
                                                                         18   here used reasonable force. Defendants’ motion for summary judgment as to plaintiffs’ battery
                                                                         19   claim is accordingly GRANTED.
                                                                         20           4.      AMERICANS WITH DISABILITIES ACT.
                                                                         21           Brust asserts an ADA claim against Lieutenant Rateaver, Officer Tinney, and Officer
                                                                         22   Martinez in their individual capacities based on their refusal to allow Brust to use her cane
                                                                         23   during her detention and arrest and their decision to carry her to the police transport van. As
                                                                         24   plaintiffs do not dispute, however, the ADA does not authorize claims against government
                                                                         25   employees in their individual capacities. Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir.
                                                                         26   2002); Hayes v. Voong, 709 Fed. Appx. 494, 495 (9th Cir. 2018). Defendants’ motion for
                                                                         27   summary judgment on Brust’s ADA claim is accordingly GRANTED.
                                                                         28


                                                                                                                                10
                                                                          1          5.      BANE ACT.
                                                                          2          California’s Bane Act provides a civil remedy for persons whose exercise of
                                                                          3   constitutional rights have been interfered with by “threats, intimidation, or coercion.” Cal. Civ.
                                                                          4   Code § 52.1. Plaintiffs’ claim under the Bane Act depends on whether the defendants’ conduct
                                                                          5   violated plaintiffs’ Fourth or First Amendment rights, and for the reasons set forth above, it did
                                                                          6   not. Absent any constitutional violation, there is no basis for a claim of liability under the Bane
                                                                          7   Act. See Cameron v. Craig, 713 F.3d 1012, 1022 (9th Cir. 2013). Defendants’ motion for
                                                                          8   summary judgment as to plaintiffs’ Bane Act claim is accordingly GRANTED.
                                                                          9          6.      NEGLIGENCE.
                                                                         10          “[I]n order to prove facts sufficient to support a finding of negligence, a plaintiff must
                                                                         11   show that [the] defendant had a duty to use due care, that he breached that duty, and that the
United States District Court
                               For the Northern District of California




                                                                         12   breach was the proximate or legal cause of the resulting injury.” Hayes v. Cnty. of San Diego,
                                                                         13   57 Cal. 4th 622, 629 (2013) (citations omitted). Police officers have a duty to act reasonably
                                                                         14   when using force, but the reasonableness of an officer’s actions must be determined in light of
                                                                         15   the totality of the circumstances. Ibid. Because a reasonable jury could not find that the
                                                                         16   officers acted unreasonably in their use of force against plaintiffs, defendants’ motion for
                                                                         17   summary judgment on plaintiffs’ negligence claim is GRANTED.
                                                                         18          7.      MONELL CLAIM.
                                                                         19          For a municipality to be liable under Section 1983, there must have been an
                                                                         20   unconstitutional action taken due to governmental custom, or to implement or execute a policy,
                                                                         21   regulation or decision adopted by the municipality. A municipality cannot be held liable merely
                                                                         22   because it employs a tortfeasor. Monell v. Dep't of Soc. Srvcs. of N.Y., 436 U.S. 658, 690–91
                                                                         23   (1978). It may, however, be held liable if it is “obvious” that specific employees need “more or
                                                                         24   different training” and that the failure to do so was “so likely to result in the violation of
                                                                         25   constitutional rights, that the policymakers of the city can reasonably be said to have been
                                                                         26   deliberately indifferent to the need.” City of Canton, Ohio v. Harris, 489 U.S. 378, 390 (1989).
                                                                         27          Here, plaintiffs allege that the officers’ failure to properly document their use of force
                                                                         28   during the November 2016 removal evinces Berkeley’s deliberate indifference to its officers’


                                                                                                                                11
                                                                          1   unlawful use of force. Plaintiffs have failed, however, to provide factual support for this claim.
                                                                          2   An individual incident of unconstitutional action by a small group of non-policymaking
                                                                          3   employees is insufficient to establish Monell liability. See McDade v. West, 223 F.3d 1135,
                                                                          4   1141 (9th Cir. 2000). Because plaintiffs have, at most, demonstrated a triable issue as to
                                                                          5   whether the individual defendants failed to properly document their use of force on a single
                                                                          6   occasion, plaintiffs have not raised a genuine issue of material fact that the officers’ conduct
                                                                          7   was pursuant to an unconstitutional “policy or custom.” Defendants’ motion for summary
                                                                          8   judgment on plaintiffs’ Monnell claim is GRANTED.
                                                                          9          8.      EVIDENTIARY OBJECTIONS.
                                                                         10          The parties raise multiple evidentiary objections. First, defendants object to Lot’s
                                                                         11   statement in her declaration that she “heard later that there were eight officers on [her] and [her]
United States District Court
                               For the Northern District of California




                                                                         12   son” as inadmissible hearsay. Because the statement is offered for the truth of the matter
                                                                         13   asserted and no exception to the hearsay rule applies, the objection is SUSTAINED.
                                                                         14          Second, plaintiffs object to the report of defendants’ expert, Don Cameron, on the
                                                                         15   ground that the report includes legal opinions and fails to evaluate the facts in the light most
                                                                         16   favorable to plaintiffs. Because this order relies on Cameron’s report only for the limited
                                                                         17   proposition that Officer Tinney’s takedown maneuver was a trained technique that was POST
                                                                         18   and departmentally approved, the objection is OVERRULED.
                                                                         19          Third, defendants object to several paragraphs of Brust’s declaration and to various
                                                                         20   exhibits attached to the declaration of Attorney EmilyRose Johns. Because considering this
                                                                         21   evidence would not alter the outcome of this order, these objections are OVERRULED AS MOOT.
                                                                         22                                            CONCLUSION
                                                                         23          For the reasons set forth above, defendants’ motion for summary judgment is GRANTED.
                                                                         24   No claims remain in this case. Judgment will be entered separately.
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: April 16, 2019.
                                                                                                                                 WILLIAM ALSUP
                                                                         28                                                      UNITED STATES DISTRICT JUDGE

                                                                                                                                12
